Citation Nr: 0921692	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-29 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from July 1966 to June 
1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for bilateral 
hearing loss and tinnitus.  

In July 2008, the Board remanded the matter for additional 
evidentiary development.  While the matter was in remand 
status, in a March 2009 rating decision, the RO granted 
service connection for tinnitus and assigned an initial 10 
percent disability rating, effective October 18, 2004.  The 
Board finds that this determination constitutes a full award 
of the benefits sought on appeal with respect to the claim of 
service connection for tinnitus.  Absent any indication that 
the appellant has appealed the downstream elements of the 
rating or effective date, such matters are not in appellate 
status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 
1997).  Thus, the sole issue remaining on appeal is as set 
forth on the cover page of this decision.

As set forth in more detail below, another remand of this 
matter is required.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The appellant seeks service connection for bilateral hearing 
loss.  He contends that he developed this condition as a 
result of his exposure to acoustic trauma in the course of 
his military duties in the artillery.  

The appellant's service treatment records show that at his 
June 1966 military pre-induction medical examination, he 
reported a history of ear trouble and hearing loss, 
particularly in his left ear.  On clinical evaluation, the 
appellant's ears were normal.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
10 (20)

35 (40)
LEFT
0 (15)
0 (10)
5 (15)

25 (30)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented above by 
the figures in parentheses).  When the presumed ASA standards 
are converted to ISO standards, it appears that the appellant 
had hearing loss at entrance to service.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993) (noting that the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).  The examiner 
assigned a "1" under "H" for hearing in a physical profile 
block on the examination report.  (In a physical profile 
block on an examination report there are six categories (P, 
U, L, H, E, S), including "H" for hearing.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992), quoting Para. 9-
3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987) ("An individual 
having a numerical designation of '1' under all factors is 
considered to possess a high level of medical fitness and, 
consequently is medically fit for any military assignment.")

The appellant's in-service medical records are entirely 
negative for complaints or findings of hearing loss or 
tinnitus.  At his June 1968 military separation medical 
examination, the appellant again reported a history of 
hearing loss.  On clinical evaluation, the appellant's ears 
were normal.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
15

20
LEFT
35
10
15

35

These findings are presumed to be reported using ISO 
standards.  The diagnoses included hearing loss, existed 
prior to service.  The examiner assigned a "2" under "H" 
for hearing in the physical profile block on the report.

The post-service medical evidence includes VA clinical 
records showing that in July 2004, the appellant sought 
treatment for asymmetrical hearing loss, right greater than 
left.  A CT scan was performed and the results were negative.  
The appellant reported a history of noise exposure during 
service.  He indicated that he had served in an artillery 
unit and had been exposed to weapons fire, explosions, and 
artillery.  As a civilian, he indicated that he worked in 
construction, using jack hammers, nail guns, saws, chain 
saws.  He occasionally used hearing protection.  Audiometric 
testing performed in August 2004 showed bilateral 
sensorineural hearing loss.  The diagnoses were exostoses, 
nonocclusive, and noise induced hearing loss.  Amplification 
was recommended.  

In April 2005, the appellant underwent VA medical 
examination.  Audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
65
55
LEFT
10
10
35
55
40

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
After examining the appellant and reviewing the claims 
folder, the examiner concluded that the appellant's hearing 
loss was not as least as likely as not related to military 
noise exposure.  The examiner explained that the appellant's 
pre-induction physical had shown pre-existing high frequency 
hearing loss at 4,000 hertz and that his separation 
examination had shown no increased in hearing loss.  The 
examiner further noted that although the appellant reported 
in-service noise exposure, he had a long history of post 
service occupational noise exposure.  

In this case, as set forth above, a pre-service hearing loss 
was noted at the time of the appellant's military pre-
induction medical examination.  Thus, the presumption of 
sound condition at service entrance does not attach in this 
case.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 
C.F.R. § 3.304 (2007).

The United States Court of Appeals for the Federal Circuit 
has held that in cases such as this, where a preexisting 
disorder is noted upon entry into service, the appellant 
cannot bring a claim for service connection for that 
disorder, but may bring a claim for service-connected 
aggravation of that disorder.  In such cases, the burden 
falls on the appellant to establish aggravation under 38 
U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  If the presumption of aggravation under 
section 1153 arises, however, the burden shifts to the 
government to show a lack of aggravation by establishing that 
the increase in disability is due to the natural progress of 
the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

In this case, when the audiometric test results performed at 
the time of the veteran's preinduction examination are 
converted to ISO-ANSI standards and then compared to the 
audiometric test results at his service separation, it 
appears that his hearing acuity may have decreased at some 
levels.  It is unclear whether this is due to standard 
variations in testing, whether there was an aggravation of 
the appellant's pre-service hearing loss, or whether any 
increase in disability was due to the natural progress of the 
disease.  

Because the examiner who conducted the April 2005 VA medical 
examination did not address these questions, the Board 
remanded the matter in July 2008 to obtain another VA medical 
opinion.  

Pursuant to the Board's remand instructions, in February 
2009, the appellant again underwent VA medical examination.  
His complaints included hearing loss.  He reported in-service 
noise exposure, as well as post service-noise exposure in 
construction.  Audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
60
60
LEFT
5
10
35
55
50

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 90 in the left ear.  After 
examining the appellant and reviewing the claims folder, the 
examiner concluded that the appellant's preexisting hearing 
loss was not aggravated by military noise exposure.  She 
further concluded that the appellant's current hearing loss 
was not caused by or the result of military noise exposure.  

Unfortunately, however, the examiner failed to provide 
answers to the specific questions posed by the Board in its 
July 2008 remand and she did not provide a rationale for her 
conclusions, as the Board requested.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
probative value of a medical opinion comes from its 
reasoning.  Thus, a medical opinion is not entitled to any 
weight if it contains only data and conclusions, without a 
rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (discussing factors for determining probative value of 
medical opinions).

Compliance with remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that a remand by the Board confers on a claimant, as 
a matter of law, the right to compliance with the remand 
orders, and that VA has a concomitant duty to ensure 
compliance with the terms of the remand).  Therefore, this 
matter must be remanded for compliance with the instructions 
of the previous remand.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and etiology of his 
current bilateral hearing loss and 
tinnitus.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should be asked to provide an 
opinion, based on all the medical 
evidence of record including the June 
1966 pre-induction audiometric 
examination and the June 1968 separation 
audiometric examination, as to the 
following:  

(a) Did the appellant's pre-existing 
hearing loss undergo an increase in 
disability during service and, if so, was 
such increase due to the natural progress 
of the disease; 

(b) Is it at least as likely as not that 
the appellant's current tinnitus is 
causally related to the appellant's 
active service, to any incident therein, 
to his current hearing loss or to any 
service-connected disability.  

The examiner is advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.  The report of examination 
should include a complete rationale for 
all opinions rendered including a 
discussion of the audiometric findings on 
pre-induction and separation from active 
service.  

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and an appropriate opportunity 
to respond.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


